Appellate Case: 22-6033     Document: 010110783039       Date Filed: 12/14/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 14, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  ARONDA PIGEON, individually and as
  Special Administrator of the Estate of
  Dustin Pigeon, deceased,

        Plaintiff - Appellant,

  v.                                                          No. 22-6033
                                                       (D.C. No. 5:18-CV-00728-J)
  CITY OF OKLAHOMA CITY,                                      (W.D. Okla.)
  a municipal corporation; WILLIAM
  CITTY, individually,

        Defendants - Appellees,

  and

  KEITH PATRICK SWEENEY,

        Defendant.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, HARTZ and ROSSMAN, Circuit Judges.
                    _________________________________




        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 22-6033   Document: 010110783039        Date Filed: 12/14/2022   Page: 2



       Oklahoma City police officer Keith Sweeney responded to Dustin Pigeon’s

 mental health crisis by storming onto the scene and gunning him down without

 determining if he posed a threat to others or consulting with other officers who had

 already engaged Mr. Pigeon. A jury convicted Officer Sweeney of second-degree

 murder for his actions. In this suit, Mr. Pigeon’s mother seeks damages from

 Oklahoma City and its former police chief, William Citty, under 42 U.S.C. § 1983 for

 Chief Citty’s alleged failure to properly supervise Officer Sweeney. Ms. Pigeon also

 seeks to hold Oklahoma City liable under state tort law for Officer Sweeney’s

 negligence under the tort doctrine of respondeat superior. The district court granted

 summary judgment to Oklahoma City and Chief Citty on the § 1983 claims because

 Ms. Pigeon failed to produce evidence showing Officer Sweeney’s prior misconduct

 would have alerted Chief Citty that Officer Sweeney almost inevitably would have

 used excessive force against Mr. Pigeon. It granted summary judgment on the tort

 claim based on a statutory exemption from liability that applies when police attempt

 to take individuals into protective custody. Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm.

                                    I. Background

       Oklahoma City hired Officer Sweeney as a police recruit in 2008. Ms.

 Pigeon’s theory of the case contends Chief Citty did not properly supervise Officer

 Sweeney, so we summarize Officer Sweeney’s disciplinary history:

            In June 2011, the department gave Officer Sweeney verbal counseling
             and remedial training after he used force to prevent a suspect from
             swallowing baggies of what Officer Sweeney believed to be cocaine;
                                           2
Appellate Case: 22-6033   Document: 010110783039       Date Filed: 12/14/2022      Page: 3



           In October 2011, the department gave Officer Sweeney verbal
            counseling after he used profanity on the job;

           In November 2011, the department gave Officer Sweeney verbal
            counseling after he failed to make a police report concerning possible
            child abuse reported to him telephonically and added his personal
            opinions to the call dispositions;

           In October 2014, the department reprimanded Officer Sweeney for
            failing to comply with department procedures regarding barricaded
            mental patients after he barged into a home to tase an armed and
            suicidal woman;

           In February 2015, the department gave Officer Sweeney post-incident
            training on the proper positioning and use of police vehicles for cover
            after Officer Sweeney and another officer shot and killed a man who
            drove his car at the other officer;

           In 2016, the department reprimanded Officer Sweeney for failing to
            properly book seized evidence into the property room, failing to
            document a meeting that took place outside of work hours, failing to
            work scheduled 8-hour shifts, and changing his work schedule without
            supervisor approval;

           In March 2017, the department reprimanded Officer Sweeney for using
            his police position to obtain confidential information regarding a case
            assigned to the Department of Human Services;

           In March 2017, the department placed Officer Sweeney on
            administrative leave while it looked into Officer Sweeney’s
            investigative practices; and

           After Office Sweeney used profanity while making an arrest in
            November 2017, the department ordered him to undergo remedial
            training on language usage.

       The October 2014 and February 2015 incidents involving Officer Sweeney’s

 use of force are especially noteworthy. In the October 2014 incident, Officer

 Sweeney responded to a standoff that began when a suicidal woman armed with two

 guns pointed one of them at an officer. Other officers arrived on the scene and

                                           3
Appellate Case: 22-6033    Document: 010110783039         Date Filed: 12/14/2022     Page: 4



 secured the perimeter. The woman yelled at the officers from behind a locked glass

 door to come and get her. At one point she put one of the guns in her mouth and the

 other against her temple. Officer Sweeney and another officer hatched and executed

 a plan for the other officer to break open the glass door so that Officer Sweeney

 could tase the woman and take her into custody. The incident report noted Officer

 Sweeney’s rash actions violated department procedures regarding barricaded mental

 patients and escalated what was already an extremely dangerous standoff. The

 department ordered Officer Sweeney to undergo counseling following this incident.

       In the February 2015 incident, Officer Sweeney joined a vehicle chase started

 by another officer. When the suspect’s car reached a dead end, Officer Sweeney and

 the other officer got out of their cars and approached the suspect. The suspect

 suddenly accelerated his car toward the other officer. Officer Sweeney and the other

 officer then shot and killed the suspect. The department gave Officer Sweeney

 post-incident training that included review of the proper way to position police

 vehicles and use them as cover in this type of situation.

       That brings us to the incident giving rise to this suit, which the district court

 accurately described:

       On November 15, 2017, Dustin Pigeon called 911 and stated that he was
       attempting to commit suicide. Officers Erik Howell and Troy Nitzky
       arrived at the scene of the call first and observed Mr. Pigeon to be
       holding lighter fluid and a lighter. They communicated with him and
       directed him numerous times to put the lighter fluid down and put his
       hands up, which he ultimately did.

       While Officers Howell and Nitzky were communicating with
       Mr. Pigeon, [Officer Sweeney] arrived on the scene. Sweeney did not

                                             4
Appellate Case: 22-6033    Document: 010110783039       Date Filed: 12/14/2022    Page: 5



       communicate with either Officer Howell or Officer Nitzky when he
       arrived, and he started ordering Mr. Pigeon to “drop it” and get on the
       ground. When Sweeney said, “I will f***ing shoot you”, Mr. Pigeon
       lowered his hands and backed further away from the officers. Officer
       Nitzky fired his bean bag shotgun, hitting Mr. Pigeon in his right hip,
       and Sweeney fired five simultaneous shots with his handgun, killing
       Mr. Pigeon. An investigation was conducted, and Sweeney was charged
       with second degree murder. On November 4, 2019, Sweeney was
       convicted of second degree murder.

 Aplt. App., vol. 7 at 115–16 (footnotes omitted).

       Ms. Pigeon then filed this suit, bringing a § 1983 claim for excessive use of

 force in violation of the Fourth Amendment and other claims against Officer

 Sweeney, § 1983 claims against Chief Citty and Oklahoma City for their failure to

 supervise Officer Sweeney, and a tort claim against Oklahoma City under the

 doctrine of respondeat superior. The district court granted summary judgment in

 favor of Chief Citty and Oklahoma City on the claims against them. Ms. Pigeon

 settled her claims against Officer Sweeney and now appeals the district court’s grant

 of summary judgment in favor of Chief Citty and Oklahoma City.

                                    II. Discussion

       We review the district court’s summary judgment decision de novo, viewing

 the factual record and making reasonable inferences from it in the light most

 favorable to the nonmoving party. Bird v. W. Valley City, 832 F.3d 1188, 1199

 (10th Cir. 2016). Summary judgment is appropriate “if the movant shows that there

 is no genuine dispute as to any material fact and the movant is entitled to judgment as

 a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine when the evidence is

 such that a reasonable jury could return a verdict for the nonmoving party, and a fact

                                           5
Appellate Case: 22-6033    Document: 010110783039        Date Filed: 12/14/2022    Page: 6



 is material when it might affect the outcome of the suit under the governing

 substantive law.” Bird, 832 F.3d at 1199 (brackets and internal quotation marks

 omitted). “A movant that will not bear the burden of persuasion at trial need not

 negate the nonmovant’s claim. Such a movant may make its prima facie

 demonstration simply by pointing out to the court a lack of evidence for the

 nonmovant on an essential element of the nonmovant’s claim.” Felkins v. City of

 Lakewood, 774 F.3d 647, 653 (10th Cir. 2014) (internal quotation marks omitted).

 A. Constitutional Claims against Chief Citty and Oklahoma City for Failure to
    Properly Supervise Officer Sweeney

       Ms. Pigeon contends Chief Citty and Oklahoma City are liable for Officer

 Sweeney’s use of excessive force against Mr. Pigeon because they failed to properly

 supervise Officer Sweeney. There are “three elements required to establish a

 successful § 1983 claim against [an individual] defendant based on his or her

 supervisory responsibilities: (1) personal involvement[,] (2) causation, and (3) state

 of mind.” Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 767

 (10th Cir. 2013). The district court found the requisite state of mind to be “deliberate

 indifference,” Aplt. App., vol. 7 at 117, and “[o]n appeal, no one challenges the use

 of the deliberate-indifference standard. We therefore assume without deciding that

 deliberate indifference is the applicable state of mind.” Schneider, 717 F.3d at 769.

 “A local government policymaker is deliberately indifferent when he deliberately or

 consciously fails to act when presented with an obvious risk of constitutional harm

 which will almost inevitably result in constitutional injury of the type experienced by


                                            6
Appellate Case: 22-6033     Document: 010110783039          Date Filed: 12/14/2022      Page: 7



 the plaintiff.” Burke v. Regalado, 935 F.3d 960, 997–98 (10th Cir. 2019) (brackets

 and internal quotation marks omitted).

        “To prove municipal liability under § 1983, the plaintiff must show: (1) a

 municipality enacted or maintained a policy, (2) the municipality was deliberately

 indifferent to the resulting constitutional violations, and (3) the policy caused the

 underlying constitutional violation.” Arnold v. City of Olathe, 35 F.4th 778, 795

 (10th Cir. 2022). “A court may find that the challenged practice is an official policy

 or custom for municipal liability purposes if it is a formally promulgated policy,

 a well-settled custom or practice, a final decision by a municipal policymaker, or

 a deliberately indifferent training or supervision.” Id. (internal quotation marks

 omitted). “A municipality acts with deliberate indifference when it has actual or

 constructive notice that its action or failure to act is substantially certain to result in

 a constitutional violation, and the municipality consciously or deliberately chooses to

 disregard the risk of harm.” Id. (internal quotation marks omitted). “Notice can be

 established by proving the existence of a pattern of constitutional violations or, in a

 narrow range of circumstances, if a violation of federal rights is a highly predictable

 or plainly obvious consequence of a municipality’s action or inaction.” Id. (internal

 quotation marks omitted).

        The district court rejected Ms. Pigeon’s § 1983 claim against Chief Citty

 because Ms. Pigeon failed to produce evidence showing Chief Citty acted with

 deliberate indifference to the risk that Officer Sweeney would violate a citizen’s

 constitutional rights. Ms. Pigeon argues the district court erred in its ruling because

                                               7
Appellate Case: 22-6033    Document: 010110783039        Date Filed: 12/14/2022      Page: 8



 Chief Citty “was aware of [Officer] Sweeney’s long history of policy violations and

 misconduct, including a prior incident in which he dangerously escalated a situation

 with a mentally disturbed individual, just as he did in the present case,” Aplt. Br.

 at 14, and “chose to disregard what he already knew about [Officer] Sweeney’s

 propensity to violate policies and procedures,” id. at 10–11.

       We agree with the district court that Ms. Pigeon failed to produce sufficient

 evidence of deliberate indifference to survive summary judgment.1 Ms. Pigeon does

 not point to any prior incident where Officer Sweeney violated a person’s

 constitutional rights through the use of excessive force. Nor does Ms. Pigeon point

 to any evidence establishing a high predictability or near inevitability that Officer

 Sweeney would use excessive force when he had not done so in the past. Indeed, Ms.

 Pigeon does not challenge the district court’s conclusion that “[t]he majority of



       1
          Ms. Pigeon argues Chief Citty had a “burden . . . to establish the existence of
 undisputed material facts which would entitle him to summary judgment” and “failed
 to do so.” Aplt. Br. at 5. This argument “confuses burden-of-proof standards.”
 Lupia v. Medicredit, Inc., 8 F.4th 1184, 1194 (10th Cir. 2021). “Rule 56 requires a
 movant for summary judgment . . . to carry the burden of production in making a
 prima facie case,” but “when the nonmovant bears the burden of persuasion at trial,
 the movant may satisfy its burden simply by pointing out to the court a lack of
 evidence for the nonmovant on an essential element of the nonmovant’s claim.”
 Id. at 1194–95 (internal quotation marks omitted); see also Aplt. App., vol. 5 at 119
 (Chief Citty arguing in his motion for summary judgment that “Plaintiff cannot prove
 Defendant Citty was deliberately indifferent to Mr. Pigeon’s rights”). “If the movant
 carries this initial burden, the burden shifts to the nonmovant to go beyond the
 pleadings and set forth specific facts from which a rational trier of fact could find for
 the nonmovant.” Lupia, 8 F.4th at 1195 (ellipses and internal quotation marks
 omitted).


                                             8
Appellate Case: 22-6033    Document: 010110783039        Date Filed: 12/14/2022       Page: 9



 [Officer] Sweeney’s prior policy violations and misconduct do not relate in any way

 to the use of force and thus would not have alerted [Chief] Citty to any risk of

 constitutional harm of the type experienced by Mr. Pigeon.” Aplt. App., vol. 7 at

 118. And even in the incident where Officer Sweeney used a taser on a mentally

 disturbed person in violation of established procedures, Ms. Pigeon has not produced

 any evidence establishing that Officer Sweeney’s use of force was “excessive” or that

 Officer Sweeney otherwise violated that person’s constitutional rights.

       The district court rejected Ms. Pigeon’s § 1983 claim against Oklahoma City

 because that claim “is based upon the actions of [Chief] Citty.” Id. Ms. Pigeon

 argues the district court erred in dismissing the claim against Oklahoma City because

 it did not undertake a separate analysis of the claim. But Ms. Pigeon acknowledges

 that the “same” deliberate indifference standard applies to claims against individuals

 and “municipalities themselves.” Aplt. Br. at 8; see also Burke, 935 F.3d at 999

 (holding that where asserted “supervisory liability and municipal liability” claims

 both required showing “deliberate indifference,” “the elements for supervisory and

 municipal liability [were] the same”). And Ms. Pigeon does not contend the district

 court erred in concluding that the § 1983 claim against Oklahoma City “is based upon

 the actions of [Chief] Citty,” Aplt. App., vol. 7 at 118, or point to any evidence

 establishing Oklahoma City’s deliberate indifference via the acts of another person.2



       2
         “[G]overnmental bodies can act only through natural persons.” City of
 St. Louis v. Praprotnik, 485 U.S. 112, 122 (1988).

                                            9
Appellate Case: 22-6033      Document: 010110783039       Date Filed: 12/14/2022     Page: 10



  We therefore agree with the district court that because Ms. Pigeon failed to establish

  deliberate indifference on Chief Citty’s part, her § 1983 claim against Oklahoma City

  necessarily fails.

  B. Negligence Claim Against Oklahoma City

         A provision of the Oklahoma Governmental Tort Claims Act provides state

  and political subdivisions such as Oklahoma City with immunity from claims that

  stem from “the failure to provide, or the method of providing, police, law

  enforcement or fire protection.” Okla. Stat. tit. 51, § 155(6). The Oklahoma

  Supreme Court has held that “protection” is the operative word in the statute, and that

  § 155(6) immunity therefore applies when police are providing “protection,” and

  § 155(6) immunity does not apply when police are carrying out a “law enforcement

  function.” Salazar v. City of Okla. City, 976 P.2d 1056, 1066 (Okla. 1999)

  (italicization omitted).

         Under Oklahoma law, “protection” includes actions taken to restrain a person

  “from harming herself or others.” Id. at 1067 (italicization omitted); see also

  Schmidt v. Grady Cnty., 943 P.2d 595, 596, 598 (Okla. 1997) (holding county was

  immune under § 155(6) where a deputy took the plaintiff “into custody to protect her

  from harming herself or others”). In contrast, an officer is not engaged in a

  protective function where the officer carries out an arrest as part of his or her general

  “law enforcement activities.” Morales v. City of Okla. City ex rel. Okla. City Police

  Dep’t, 230 P.3d 869, 876 (Okla. 2010). This court has applied § 155(6) immunity to

  situations where officers have shot and killed mentally disturbed people while

                                             10
Appellate Case: 22-6033     Document: 010110783039        Date Filed: 12/14/2022    Page: 11



  attempting to take them into protective custody. See, e.g., Myers v. Okla. Cnty. Bd.

  of Cnty. Comm’rs, 151 F.3d 1313, 1315, 1320–21 (10th Cir. 1998).

        The district court found that the evidence submitted on summary judgment

  established that Officer Sweeney and the other responding officers were engaged in a

  protective function—attempting to take Mr. Pigeon into custody to protect him from

  harming himself or others. Ms. Pigeon argues the district court’s “finding of fact was

  not supported by the record.” Aplt. Br. at 16.3 But she agrees that the evidence

  shows that “the original call was for a suicidal individual,” id., that “Officer Nitzky

  believed Mr. Pigeon was a danger to himself” but “did not believe he was in danger

  from Mr. Pigeon,” id. at 17, that “[t]he only person in danger from Mr. Pigeon was

  himself,” id. at 19, and that Officer Howell “hoped they would be able to get

  Mr. Pigeon into custody and get him the help he needed,” id. These undisputed facts

  all point to the conclusion reached by the district court—that the officers were there

  to protect Mr. Pigeon, not to arrest him for committing a crime or to engage in some

  other law enforcement activity.

        Ms. Pigeon’s only challenge to this conclusion consists of speculation that

  because Officer Sweeney broke the law and violated procedures related to a mental


        3
           Ms. Pigeon also argues the district court erred because it made a finding of
  fact. See Allen v. Muskogee, 119 F.3d 837, 840 (10th Cir. 1997) (“[T]raditional
  ‘findings of fact’ are inappropriate in a summary judgment order.”). But “findings of
  fact are . . . helpful to an appeals court on summary judgment review . . . when the
  district court summarizes undisputed facts.” Id. We read the district court’s order as
  summarizing the undisputed evidence in the record and therefore see no error just
  because the district court labeled its summary as a finding.

                                             11
Appellate Case: 22-6033    Document: 010110783039       Date Filed: 12/14/2022     Page: 12



  health call, he must have subjectively intended to engage in law enforcement activity

  while on the call. But Ms. Pigeon does not cite any evidence to support this

  analytical leap, such as Officer Sweeney’s testimony on the subject. “To avoid

  summary judgment, a party must produce specific facts showing that there remains a

  genuine issue for trial.” Branson v. Price River Coal Co., 853 F.2d 768, 771–72

  (10th Cir. 1988) (internal quotation marks omitted). Ms. Pigeon failed to do so.

                                    III. Conclusion

        We affirm the district court’s grant of summary judgment in favor of Chief

  Citty and Oklahoma City.


                                            Entered for the Court


                                            Jerome A. Holmes
                                            Chief Judge




                                           12